Case 4:20-cv-00185-SEB-DML Document 1 Filed 08/21/20 Page 1 of 14 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             NEW ALBANY DIVISION

WILLIAM R. PARTIN, M.D.,

                     Plaintiff,
v.

BAPTIST HEALTHCARE SYSTEM, INC.
d/b/a BAPTIST HEALTH FLOYD
   Serve: Katie Wells, Registered Agent
                                                  Case No. 4:20-cv-185
          1850 State Street
          New Albany, IN 47150


and

DANIEL J. EICHENBERGER, M.D.,
        2400 East 17th Street
        Columbus, IN 47201


                     Defendants.


                  COMPLAINT AND DEMAND FOR JURY TRIAL

       Dr. William R. Partin, M.D. (“Dr. Partin”), by and through counsel, for his Complaint

against Baptist Healthcare System, Inc. d/b/a Baptist Health Floyd and Daniel J.

Eichenberger, M.D., states as follows:

                                    INTRODUCTION


       1.     This action arises out of Defendants’ retaliation against Dr. Partin in violation

of the Emergency Medical Treatment and Active Labor Act (“EMTALA”), 42 U.S.C. §

1395dd, and Indiana law.

       2.     Dr. Partin has been a board-certified emergency medical physician for more

than two decades. For most of that time, he served in the emergency department at Baptist

                                              1
Case 4:20-cv-00185-SEB-DML Document 1 Filed 08/21/20 Page 2 of 14 PageID #: 2




Health Floyd. In September 2019, the Hospital and its president, Dr. Eichenberger,

unlawfully removed Dr. Partin as a physician at the Hospital in retaliation for his reporting

of EMTALA violations and his refusal to violate EMTALA.

       3.     The actions of the Hospital and Eichenberger have severely damaged Dr.

Partin. He seeks compensatory, punitive, and other damages from the Hospital and

Eichenberger for their unlawful conduct.

                                           PARTIES

       4.     Dr. Partin is a citizen and resident of Prospect, Kentucky. He was a hospital

employee within the meaning of the statute

       5.     Defendant Baptist Healthcare System, Inc. d/b/a Baptist Health Floyd (the

“Hospital”) is a Kentucky corporation with its principal office at 2701 Eastpoint Parkway,

Louisville, KY 40223. It is a participating hospital for purposes of EMTALA.

       6.     Daniel J. Eichenberger is a citizen and resident of Indiana. At all relevant times

herein, he was acting in his capacity as President and employee of the Hospital.

                             JURISDICTION AND VENUE

       7.     The Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§ 1331. The Court has supplemental jurisdiction over the state law claims pursuant to 28

U.S.C. § 1367.

       8.     The Court may properly exercise personal jurisdiction over both Defendants

because they reside or conduct business within Indiana, and the acts or omissions giving rise

to the claims occurred in Indiana.




                                              2
Case 4:20-cv-00185-SEB-DML Document 1 Filed 08/21/20 Page 3 of 14 PageID #: 3




       9.     Venue is proper in this Court pursuant to U.S.C. § 1391 because a substantial

part of the acts or omissions giving rise to the claims occurred in the Southern District of

Indiana.

                                           FACTS

       10.    For nearly 20 years, Dr. Partin practiced as a shareholder and employee of

Floyd Emergency Medicine Associates, PC (“FEMA”), a physician-owned private practice

of emergency medicine physicians in New Albany, Indiana. Dr. Partin’s employment at

FEMA was subject to an Employment Agreement. (See Ex. A.)

       11.    Since approximately 1978, FEMA has had a written contract (the “Exclusive

Provider Agreement”) to serve as the exclusive provider of emergency medicine services at

the Hospital. The Hospital is located in New Albany, Indiana. The physicians of FEMA,

including Dr. Partin, were intended beneficiaries of the Exclusive Provider Agreement.

       12.    At all times during his employment with FEMA, Dr. Partin maintained

medical staff privileges at the Hospital, where he served as a full-time member of the medical

staff. As a member of the medical staff, Dr. Partin’s relationship with the Hospital is subject

to the Medical Staff Bylaws (the “Bylaws”), a binding contract which prescribes, among other

things, certain due process requirements that must precede the removal of a physician from

the medical staff. Among other things, Article VIII of the Bylaws entitles a medical staff

member to a hearing and appeal process prior to removal from the medical staff.

       13.     During his tenure on the medical staff, Dr. Partin was never subjected to

adverse action against his privileges. In his bi-annual reappointments to the medical staff in

2016 and 2018, the reappointment papers state explicitly that there have been “no concerns

regarding [Dr. Partin’s] clinical competency” and that Dr. Partin had attained the highest


                                              3
Case 4:20-cv-00185-SEB-DML Document 1 Filed 08/21/20 Page 4 of 14 PageID #: 4




possible rating for “interpersonal and communication skills.” Dr. Partin was not scheduled

for another bi-annual evaluation and reappointment of his privileges until mid-2020.

       14.    On September 19, 2019, FEMA received a letter from Eichenberger in which

the Hospital and Eichenberger demanded that FEMA remove Dr. Partin as a provider at the

Hospital pursuant to Section 1(e) of FEMA’s Exclusive Provider Agreement. That clause

states that the Hospital may require FEMA to remove a physician who “fails to comply

with…the written policies and procedures of Hospital…after being given notice of his failure

to comply.” (See Exhibit B, Termination Letter.) Dr. Partin had been given no notice of his

alleged failure to comply with any written policies and procedures of the Hospital. The

Termination Letter noted that Dr. Partin would be given no due process under the Bylaws.

       15.    Eichenberger claimed in the Termination Letter that Dr. Partin had exhibited

“disruptive behavior” at the Hospital. This was a sham allegation lacking in factual support

and made in bad faith. As noted above, the Hospital had repeatedly stated that there have

been “no concerns regarding [Dr. Partin’s] clinical competency” and that Dr. Partin had the

highest rating for “interpersonal and communication skills.”

       16.    Eichenberger then claimed Dr. Partin had violated Hospital policies in

“refusing to accept appropriate transfers and treatment and care for and on behalf of patients

who are placed on a 72 hour hold.” (see Ex. B, Termination Letter.) Eichenberger failed to

provide factual support for this conclusory allegation, because none exists. Moreover, the

conclusory allegation fails to identify any written policies or procedures of the Hospital that

had been violated by Dr. Partin. Dr. Partin had been given no notice of any such alleged

violation.




                                              4
Case 4:20-cv-00185-SEB-DML Document 1 Filed 08/21/20 Page 5 of 14 PageID #: 5




       17.    On information and belief, the Termination Letter was sent in retaliation for

Dr. Partin’s refusal to violate EMTALA and his reporting of EMTALA violations based on

a patient encounter in early September.

       18.    In early September 2019, a suicidal patient in serious need of emergency

medical and psychological treatment arrived in the Hospital’s emergency department.

Members of the Hospital staff refused to perform an initial medical screening examination;

sought to transfer or discharge the patient without first stabilizing her emergency medical

condition, in violation of EMTALA; and encouraged the patient to leave the Hospital, in

violation of EMTALA. The Hospital’s plan to discharge the patient also was in violation of

the Hospital’s own rules and regulations which state, in pertinent part, that “[p]atients who

are suspected to be suicidal, emotionally ill, become emotionally ill while in the hospital, or

who suffer the results of alcoholism or substance abuse, will be medically stabilized, and then

transferred, if necessary, to an appropriate facility as determined by the attending physician.”

The Hospital’s rules and regulations also acknowledge that the actions of Hospital staff in

“encouraging [the] patient to leave on his or her own – is considered a ‘transfer’ under

EMTALA.”

       19.    Dr. Partin insisted on treating the patient and refused to discharge or transfer

her in unstable condition. Dr. Partin reported the other staff members’ unwillingness to treat

and stabilize the patient to Eichenberger. Dr. Partin communicated to Eichenberger that he

refused to discharge or transfer the patient in unstable condition. Because of Dr. Partin’s

refusal to violate EMTALA, the patient was admitted to the Hospital that night, but was

permitted to leave against medical advice the very next day—after Dr. Partin’s shift had




                                               5
Case 4:20-cv-00185-SEB-DML Document 1 Filed 08/21/20 Page 6 of 14 PageID #: 6




ended—indicating that it was the Hospital’s intention all along to discharge the patient as

soon as possible.

       20.    Eichenberger and the Hospital disapproved of Dr. Partin’s reporting of

EMTALA violations and his refusal to violate EMTALA with respect to that patient.

Eichenberger’s demand that FEMA remove Dr. Partin from the Hospital was an act of

retaliation against Dr. Partin for his reporting EMTALA violations and refusal to violate

EMTALA. In the past, Eichenberger had expressed frustration over psychiatric and

intoxicated patients being admitted to the Hospital through the emergency department rather

than being immediately transferred to psychiatric centers.

       21.    Eichenberger also harbored ill will and malice against Dr. Partin for Dr.

Partin’s role in criticizing an ineffective electronic medical records (EMR) system that

Eichenberger and the Hospital implemented years earlier. The ineffective EMR system was

eventually replaced, but Eichenberger continued to harbor ill will and malice toward Dr.

Partin because of this.

       22.    The Termination Letter threatened that if FEMA refused to terminate Dr.

Partin, then the Hospital would exercise its right to terminate FEMA’s Exclusive Provider

Agreement, which would effectively destroy the livelihood of all the physicians and other

employees in FEMA. The Hospital and Eichenberger resorted to severe economic coercion

against FEMA because of the absence of any factual basis for the allegations against Dr.

Partin. On information and belief, the Hospital and Eichenberger intentionally avoided

presenting any alleged concerns about Dr. Partin to the Medical Staff pursuant to the process

outlined in the Bylaws, because they knew there was no basis for adverse action against Dr.

Partin under the Bylaws and that the Medical Staff would not have taken action against him.


                                              6
Case 4:20-cv-00185-SEB-DML Document 1 Filed 08/21/20 Page 7 of 14 PageID #: 7




       23.     After receiving the Termination Letter, representatives of FEMA met with

Eichenberger and other Hospital administrators to discuss whether the matter could be

resolved without terminating Dr. Partin. FEMA asked if Partin could attend the meeting, but

Eichenberger refused to discuss the matter with FEMA if Partin was involved in any way. At

the meeting, Eichenberger and the Hospital remained intransigent, stating point blank that

the Hospital would not reconsider its decision.

       24.     After that meeting on September 20, FEMA informed Dr. Partin that FEMA

had decided to terminate him as of October 1, 2019. Physicians in FEMA informed Dr. Partin

that FEMA would not have terminated him but for the ultimatum of the Hospital and

Eichenberger threatening the loss of FEMA’s Exclusive Provider Agreement with the

Hospital. Because his employment agreement provided for 60 days notice for a termination

of the agreement without cause, the effective date of his termination was December 1, 2019.

       25.     As a result of the Hospital’s and Eichenberger’s unlawful actions against Dr.

Partin, the Hospital contended that Dr. Partin’s medical staff privileges automatically

terminated under the Exclusive Provider Agreement, which states that, “if any physician…is

removed pursuant to [the Hospital’s request]…then the medical staff membership and

privileges of the physician…shall automatically terminate, without notice, hearing, or right

to appeal…” The Hospital deemed Dr. Partin’s medical staff privileges terminated as of

December 1, 2019, thus depriving Dr. Partin of all due process under the Bylaws, with no

legal justification for doing so.

       26.     But for the unlawful actions of the Hospital and Eichenberger, Dr. Partin would

have continued working at the Hospital with FEMA for at least 20 more years. By causing

the termination of his Employment Agreement with FEMA, the termination of his rights


                                              7
Case 4:20-cv-00185-SEB-DML Document 1 Filed 08/21/20 Page 8 of 14 PageID #: 8




under the Exclusive Provider Agreement, and the termination of his medical staff privileges,

Eichenberger and the Hospital inflicted substantial hardship and harm upon Dr. Partin.

        27.     Dr. Partin’s damages include but are not limited to: the loss of his employment

with FEMA, resulting in lost past and future income; the loss of his contractual rights under

the Exclusive Provider Agreement, resulting in lost past and future income; the loss of his

medical staff privileges at the Hospital, resulting in lost past and future income; severe

emotional distress; damage to reputation; and other consequential damages.

                COUNT I: EMTALA WHISTLEBLOWER RETALIATION

        28.     Dr. Partin incorporates by reference Paragraphs 1 through 27 of this Complaint

as if fully set forth herein.

        29.     Hospital emergency departments are legally required to examine each patient

to determine whether an emergency medical condition exists. 42 U.S.C. § 1395dd (a). If the

examination reveals the patient is suffering from an emergency medical condition, the

hospital must stabilize the patient before discharging or transferring the patient. A hospital

that either fails to properly screen a patient, or releases a patient without first stabilizing his

or her emergency medical condition thereby violates EMTALA.

        30.     The statute contains a whistleblower provision precluding a hospital from

taking adverse action against a physician who (i) “refuses to authorize the transfer of an

individual with an emergency medical condition that has not been stabilized,” or (ii) “reports

a violation” of EMTALA requirements. 42 U.S.C. § 1395dd(i).

        31.     The Termination Letter was sent in retaliation for: (1) Dr. Partin’s refusal to

transfer or discharge a patient whose emergency condition had not been stabilized; and (2)

Dr. Partin’s reporting of violations of EMTALA.


                                                8
Case 4:20-cv-00185-SEB-DML Document 1 Filed 08/21/20 Page 9 of 14 PageID #: 9




        32.     Dr. Partin was a physician and employee within the meaning of the statute and

was engaged in conduct protected by 42 U.S.C. § 1395dd(i). The Hospital and Eichenberger

subsequently took adverse action against Dr. Partin on the basis of the protected conduct,

requiring termination of Dr. Partin’s medical staff privileges, his employment at FEMA, and

his rights under the Exclusive Provider Agreement. The Hospital’s retaliatory actions violated

EMTALA’s whistleblower provision. 42 U.S.C. § 1395dd(i).

        33.     Dr. Partin was damaged as a result of the actions of the Hospital and

Eichenberger.

         COUNT II: BREACH OF CONTRACT (MEDICAL STAFF BYLAWS)

        34.     Dr. Partin incorporates by reference Paragraphs 1 through 33 of this Complaint

as if fully set forth herein.

        35.     The Bylaws, which constitute a binding contract between Dr. Partin and the

Hospital, prescribe a review process for evaluating quality of care issues and for terminating

medical staff privileges.

        36.     Dr. Partin has performed all of his obligations under the Bylaws.

        37.     The Hospital materially breached its duties under the Bylaws by terminating

Dr. Partin’s medical staff privileges without adhering to any of the Bylaws’ prescribed

processes for doing so.

        38.     The Hospital’s breach of the Bylaws deprived Dr. Partin of access to his patients

and destroyed his ability to sustain his livelihood, thereby causing him substantial financial

harm.

        39.     Dr. Partin has been damaged as a result of the Hospital’s actions.

 COUNT III: BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING
                     (MEDICAL STAFF BYLAWS)

                                                9
Case 4:20-cv-00185-SEB-DML Document 1 Filed 08/21/20 Page 10 of 14 PageID #: 10




         40.     Dr. Partin incorporates by reference Paragraphs 1 through 39 of this Complaint

 as if fully set forth herein.

         41.     An implied covenant of good faith and fair dealing attaches to every contract

 and requires all parties to the contract (i) to do everything necessary to carry out both the letter

 and the spirit of the contract and (ii) not to engage in any conduct that would deprive the

 other party of the benefits of the contract. The covenant of good faith and fair dealing is

 violated, among other things, when a party commits acts that evade the spirit of the bargain,

 willfully renders imperfect performance, abuses a discretionary power, or interferes with or

 fails to cooperate with another party’s performance.

         42.     The Bylaws, which constitute a binding contract between Dr. Partin and the

 Hospital, contain an implied covenant of good faith and fair dealing.

         43.     The Bylaws prescribe a review process for evaluating quality of care issues and

 for terminating medical staff privileges.

         44.     The Hospital and Eichenberger evaded this review process in bad faith and

 through improper and unlawful attempts to use the Exclusive Provider Agreement to

 terminate Dr. Partin from the medical staff. In doing so, the Hospital and Eichenberger

 deprived Dr. Partin of the benefits of a contract to which he is a party.

         45.     The Hospital and Eichenberger knew and reasonably foresaw that such

 violations would destroy Dr. Partin’s ability to sustain his livelihood, thereby causing

 substantial financial harm.

         46.     Dr. Partin has been damaged as a result of the Hospital’s actions.

  COUNT IV: BREACH OF CONTRACT (EXCLUSIVE PROVIDER AGREEMENT)



                                                 10
Case 4:20-cv-00185-SEB-DML Document 1 Filed 08/21/20 Page 11 of 14 PageID #: 11




         47.     Dr. Partin incorporates by reference Paragraphs 1 through 46 of this Complaint

 as if fully set forth herein.

         48.     FEMA had an Exclusive Provider Agreement with Hospital of which Dr.

 Partin was an intended beneficiary.

         49.     The Hospital materially breached the Agreement by purporting to remove Dr.

 Partin from the emergency department service in violation of the Agreement.

         50.     Dr. Partin has been damaged as a result of the Hospital’s actions.

   COUNT V: TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONS
                    (EMPLOYMENT AGREEMENT)

         51.     Dr. Partin incorporates by reference Paragraphs 1 through 50 of this Complaint

 as if fully set forth herein.

         52.     The Employment Agreement between Dr. Partin and FEMA is a valid and

 enforceable contract. The Hospital was aware of the contractual relationship between Dr.

 Partin and FEMA as well as the prospective continued contractual relationship between Dr.

 Partin and FEMA.

         53.     Eichenberger and the Hospital induced the termination of Dr. Partin’s contract

 with FEMA.

         54.     The inducement was unjustified because, among other things, it was

 accomplished through undue economic coercion and threats of financial ruin against FEMA;

 through defamatory statements about Dr. Partin in the Termination Letter; through

 retaliatory acts in violation of EMTALA and Indiana law; without legal or factual grounds

 under the Exclusive Provider Agreement; in bad faith to avoid the process in the medical staff

 bylaw; and based on ill will and malice against Dr. Partin.



                                                11
Case 4:20-cv-00185-SEB-DML Document 1 Filed 08/21/20 Page 12 of 14 PageID #: 12




         55.      Dr. Partin was damaged as a result of the actions of the Hospital and

 Eichenberger.

       COUNT VI: TORTIOUS INTERFERENCE WITH BUSINESS RELATIONS

         56.      Dr. Partin incorporates by reference Paragraphs 1 through 55 of this Complaint

 as if fully set forth herein.

         57.      The business relationship between Dr. Partin and his patients is valid and is

 borne out of Dr. Partin’s many years of goodwill and quality patient care.

         58.      The Hospital and Eichenberger were unquestionably aware of these

 relationships.

         59.      The Hospital and Eichenberger, acting on the Hospital’s behalf, intentionally

 interfered with those relationships by acting to remove Dr. Partin from performing emergency

 medical services at the Hospital, thereby cutting off Dr. Partin’s ability to treat patients.

         60.      The interference was unjustified because, among other things, it was

 accomplished through undue economic coercion and threats of financial ruin against FEMA;

 through defamatory statements about Dr. Partin in the Termination Letter; through

 retaliatory acts in violation of EMTALA and Indiana law; without legal or factual grounds

 under the Exclusive Provider Agreement; in bad faith to avoid the process in the medical staff

 bylaw; and based on ill will and malice against Dr. Partin.

         61.      Dr. Partin was damaged as a result of the actions of the Hospital and

 Eichenberger.

                                 COUNT VII: DEFAMATION PER SE

         62.      Dr. Partin incorporates Paragraphs 1 through 61 of this Complaint as if fully

 set forth herein.


                                                12
Case 4:20-cv-00185-SEB-DML Document 1 Filed 08/21/20 Page 13 of 14 PageID #: 13




        63.      In his letter to FEMA, Eichenberger represented that Dr. Partin had engaged

 in persistent “disruptive behavior” that “undermine[d] a culture of patient safety” and

 “create[ed] tension, hostility and an inappropriate work environment.” Furthermore,

 Eichenberger specifically accused Dr. Partin of “refusing to accept appropriate transfers” and

 treating “patients who are placed on a 72 hour hold” in a manner that is “contrary to the

 Hospital’s policies.” Each of these statements is false and defamatory.

        64.      Eichenberger published the statements to all of Dr. Partin’s fellow shareholders

 and employees within FEMA and to others within the Hospital.

        65.      Eichenberger knew that these defamatory allegations were false, acted with

 reckless disregard to their truth or falsity, or failed to exercise ordinary care in determining

 their truth or falsity before making the defamatory communication.

        66.      Because the defamatory statements impute to Dr. Partin misconduct in his

 trade, profession, office, or occupation, the statements constitute defamation per se, and

 damages are presumed.

        67.      In making the defamatory statements, Eichenberger was acting in the scope

 and course of his employment as President of the Hospital. Therefore, the Hospital is liable

 to Dr. Partin for Eichenberger’s defamatory communication under respondeat superior.

        68.      Dr. Partin was damaged as a result of the actions of the Hospital and

 Eichenberger.

        WHEREFORE, Plaintiff Dr. William R. Partin, M.D., respectfully prays for relief as

 follows:


        1.       An award for compensatory damages him for the loss of his employment with

 FEMA, resulting in lost past and future income; the loss of his contractual rights under the

                                                13
Case 4:20-cv-00185-SEB-DML Document 1 Filed 08/21/20 Page 14 of 14 PageID #: 14




 Exclusive Provider Agreement, resulting in lost past and future income; the loss of his medical

 staff privileges at the Hospital, resulting in lost past and future income; severe emotional

 distress; damage to reputation; and other consequential damages;

        2.     An award for punitive damages;

        3.     His reasonable attorneys’ fees, pre- and post-judgment interest, and costs;

        4.     Trial by jury; and

        5.     All other relief to which Dr. Partin may be entitled.

                                                    Respectfully Submitted,

                                                    s/ Michael C. Merrick
                                                    Michael C. Merrick
                                                    KAPLAN JOHNSON ABATE & BIRD LLP
                                                    710 W. Main Street, 4th Floor
                                                    Louisville, KY 40202
                                                    Phone:(502) 242-9099
                                                    Fax: (502) 540-8282
                                                    mmerrick@kaplanjohnsonlaw.com
                                                    Counsel for Plaintiff




                                               14
